PER CURIAM.
Judgment and order reversed, and new trial ordered, with costs to the .appellant to abide event. Held that, whatever may be the true construction of the contract, we are of the opinion that the trial court erred in limiting the jury to the consideration of the question whether the sale and disposition of the real estate was an honorable "and reasonable' sale and disposition thereof for the purpose of paying the firm debts, and instructing the jury that, in the event they found it to" be such, the defendant was entitled to a verdict.